Citation Nr: 1141897	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2008.  A statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  The Veteran appeared at a July 2011 hearing before the Board at the RO.  A transcript is of record.    


FINDING OF FACT

The Veteran's bilateral hearing loss is related to noise exposure during his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss.  At the July 2011 hearing before the Board at the RO, the Veteran testified that he was a missile crewman for a little over three years while in service.   

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A May 2008 VA audiological examination shows that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The question now before the Board is whether bilateral hearing loss is causally related to the Veteran's active duty service.

Service treatment records are silent for any complaints of, treatments for, or diagnosis of bilateral hearing loss.  On separation examination in May 1959, whispered-voice and spoken-voice test results were 15/15 bilaterally.  In his contemporaneous medical history, the Veteran checked the appropriate box to indicate that he had a past/current history of ear, nose and throat trouble.  However, upon clarification, no hearing loss was indicated.  Instead, other disorders were noted.

A March 2008 letter from a private audiologist, William D. Perry, Ph.D., shows that the Veteran was seen at Stuart Perry Hearing Center for a hearing evaluation in February 2008.  He noted that the case history was positive for long standing hearing losses and tinnitus thought to be due to intense noise exposure associated with the Veteran's military service.  As a jet engine mechanic working on both aircraft and missiles, the Veteran reported being routinely exposed to intense jet and rocket engines at an extremely close range.  He told the audiologist that upon exiting service, he noticed tinnitus in both ears with hearing loss becoming apparent approximately five years later.  Based on the case history provided by the Veteran and based on audiological testing, Dr. Perry found that it is more likely than not that a significant portion of the Veteran's hearing loss and tinnitus were due to intense noise exposure associated with his military service.  He noted that these losses are in excess of that expected due to the aging process alone.  

When the Veteran was afforded a VA examination in May 2008, the VA examiner offered an opinion that the Veteran's hearing loss is not likely due to noise exposure from military service since hearing was normal upon exiting service.  Nevertheless, the VA examiner opined that the Veteran's tinnitus is more likely than not due to noise exposure from military service given that his occupation in service exposed him to significant amounts of noise.  

By rating decision in June 2008, the RO granted service connection for tinnitus based on the May 2008 VA medical opinion.  The Board finds it significant in this case that tinnitus has been established since in-service noise exposure has been conceded.  Moreover, given the positive private medical opinion linking hearing loss to service, and the May 2008 VA examiner's finding of in-service noise exposure, the Board believes that it is at least as likely as not that the current bilateral hearing loss is also related to service.  Service connection is therefore warranted.  See 38  U.S.C.A. § 5107(b). 
  
There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in March 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






















Department of Veterans Affairs


